DETAILED ACTION
This communication is in response to Applicant’s AFCP filed on 01/08/2021. Claims 1, 4-6, 8-9, 11, 13, 17 and 19 have been amended. Claims 1-20 are pending and directed towards SYSTEMS AND METHODS FOR SECURING OPERATION OF AN ULTRASOUND SCANNER. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are KIM U.S. Patent Pub. No. 2016/0100824 A1 and Ueda U.S. Patent Pub. No. 2013/0111353 A1.
KIM discloses an ultrasound diagnosis apparatus which is connectable to a wireless probe that acquires first data by scanning an object is provided. The ultrasound diagnosis apparatus includes a controller which is configured to recognize an occurrence of a first event, to automatically terminate a first communication connection to the wireless probe via a first communication network, and to control an automatic start of a second communication connection to an external apparatus via the first communication network; and a communicator which is configured to exchange data with the wireless probe and with the external apparatus by using the first communication network under the control of the controller.

The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “A method of controlling operation of an ultrasound scanner by a multi-use electronic display device […] sending the institution affiliation status of the ultrasound scanner to the multi-use electronic display device, wherein the multi-use electronic display device controls, based on the institution affiliation status [or based on whether the ultrasound scanner successfully validates a digital certificate provided by a server], whether the ultrasound scanner is permitted to transmit and receive ultrasound energy to generate ultrasound image data for display on the multi-use electronic display device” in combination with other claimed limitations. Independent claims 13 and 17 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea 
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 13, and 17) obvious. For these reasons claims 1, 13 and 17 are deemed to be allowable over the prior art of record, and claims 2-12, 14-16 and 18-20 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492